Citation Nr: 0210412	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 21, 1975 to 
June 30, 1995.

The current appeal originally arose from a March 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The RO, among other things and in pertinent part, granted 
entitlement to service connection for degenerative joint 
disease of the shoulders with assignment of a 10 percent 
evaluation effective from July 1, 1995, the day following the 
date of separation from active service.

In April 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

After adjudicating other issues then pending on appeal, the 
Board of Veterans' Appeals (Board), remanded the case to the 
RO for further development and adjudicative action in March 
2000.  

In March 2002 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran has X-ray evidence of degenerative joint 
disease of the acromioclavicular joint of the left shoulder 
and satisfactory evidence of painful motion.

2.  The veteran has X-ray evidence of degenerative joint 
disease of the acromioclavicular joint of the right shoulder 
and satisfactory evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for 
degenerative joint disease of the left shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an initial rating of 10 percent for 
degenerative joint disease of the right shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110, 7104(c); 38 C.F.R. 
§§ 3.114, 4.3, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The RO received the veteran's initial application for VA 
compensation in October 1995, and then, in March 1996, 
granted service connection for degenerative joint disease of 
both shoulders.  The RO assigned a 10 percent rating under 
Diagnostic Code 5010 based upon service medical records and 
VA examination showing X-ray evidence of arthritis and full 
range of motion that was not reported as painful.

The service medical records contained complaints of painful 
shoulders on the separation examination and other records 
noting degenerative joint disease of both acromioclavicular 
joints.  

The veteran wrote regarding the painful shoulders with 
physical activity.  The initial VA examination included the 
diagnosis of bilateral shoulder pain on motion.  The examiner 
found the range of motion of the shoulders within normal 
limits with pain.  The X-rays of the shoulders were read as 
showing osteoarthritis of the acromioclavicular joints.  The 
veteran was employed in sales at the time.  He complained 
that the right shoulder hurt all of the time, and that the 
left shoulder ached if he did a lot of work.  He was right-
handed by observation.

The veteran disagreed with the decision by disputing the 
rejection of service connection for the left shoulder and the 
RO through the statement of the case inferred disagreement 
with the initial rating as assigned.  The substantive appeal 
argued for a 20 percent evaluation for the shoulders as a 
result of occasional incapacitating exacerbations and pain 
that he explained had continued.  

He supplemented the record with medical reports showing 
shoulder pain in late 1996 and early 1997 with full range of 
motion, no instability or apprehension, 5/5/ motor strength 
and intact sensation noted late in 1996.  

His hearing testimony in April 1997 (Transcript 15-21) was 
that his work in sales was as a result of being unable to 
perform more exertion activities, that he had to limit his 
exercise, that movement overhead was painful.  He stated that 
he used medication for pain and that surgery had been 
discussed.  He did not indicate that one shoulder was worse 
than the other.

As a result of the Board remand, the veteran was asked to 
identify pertinent medical records.  He was scheduled for an 
examination, but late in 2000 he asked for it to be 
rescheduled closer to his residence.  In August 2001 he asked 
for the examination to be rescheduled for late in the 
following month since he was a student and could not attend 
the scheduled date in early September.  The record showed he 
failed to report on the November 2001 examination date.  

He wrote in March 2002 regarding the circumstances for his 
failure to report for the examination.  He also stated that 
he worked in a veterans' office at a university.  He asked 
that the case be sent to the Board. 


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  




Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: 

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, 20 percent.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.



The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Arm (minor), limitation of motion to 25° from side shall be 
rated 30 percent.  Midway between side and shoulder level or 
at shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  

The RO supplemental statement of the case in May 2001 clearly 
met the duty to assist requirements in that it advised the 
veteran of the information on file and what he would have to 
submit and assistance that would be provided.  The statement 
of the case and supplemental statements of the case also 
provided information as to the evidence considered on each 
occasion.   

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  Reasonable efforts as contemplated in the 
current law were made in an effort to obtain additional 
evidence.  VA examined the veteran for his disability and he 
provided pertinent clinical records and testimony.  Thus, he 
did cooperate in providing medical evidence and competent lay 
evidence.  

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes a comprehensive examination and more recent records.  
Therefore, as will be explained in the following discussion 
of the merits, there is no necessity for another medical 
examination or opinion on the issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim and did 
respond to the RO development attempts through early 2002.  
He asked that the case be returned to the Board after being 
unable to arrange for an examination.  Although the 
representative at the RO asked for another examination, the 
veteran made the decision to proceed on the record.  Further, 
the representative at the Board directed argument to the 
general rating factors which it was felt supported an 
increased initial rating on the record.

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claims has been identified and 
obtained.  

The development the Board sought through remand was completed 
to the extent possible with the veteran's cooperation.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
that VA can provide no further assistance that would aid in 
substantiating the claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  The VA examination 
previously completed conforms to the rating criteria, and the 
veteran has not indicated that any additional evidence is 
relevant to the initial rating either as being as 
comprehensive or containing findings that relate to pertinent 
rating elements.  

In fact, by way of its May 2001 correspondence, the RO 
notified the veteran of the provisions of the VCAA, and 
thereafter fully considered the veteran's claim with 
application of the new law.

As stated previously, the statement of the case and 
supplemental statements of the case advised the veteran of 
evidence considered, applicable law and regulations and the 
reasoning for rating determinations that continued the 10 
percent rating, thereby complying with the intent of the new 
law.  

The development and notice given to the appellant in early 
2001 specifically and in other pertinent correspondence 
thereafter appears to have met the assistance contemplated in 
or as mandated by the VCAA.  


Initial Rating for Degenerative Joint Disease of the 
Shoulders

The Board's decision to grant a separate disability 
evaluation for each shoulder is essentially intended to 
convey that the rating should be independent for each 
shoulder rather than combined on the basis of X-ray evidence 
only as the RO has done.  This initial rating appeal requires 
the application of the rating scheme for degenerative 
arthritis and generally applicable provisions, principally 
those found in section 4.59.  However, it must be noted that 
ratings based on X-ray evidence cannot be combined with 
ratings based on limitation of motion.

The holding in Hicks v. Brown, 8 Vet. App. 417, 420 (1995), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
that Diagnostic Code 5003 and section 4.59 read together, as 
applicable to the present case, provide that painful motion 
of the shoulder (a major joint) caused by degenerative 
arthritis (that is established by x-ray) is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, and combined under that Diagnostic Code, even 
though there is no actual limitation of motion.  See also 
VAOPGCPREC 9-98.  38 U.S.C.A. § 7104(c).



Regarding the shoulders, the initial VA examination is 
probative of the level of impairment and evaluated the 
disability from the perspective of functional impairment.  
The RO rated each shoulder in accordance with the examination 
findings, but found that they did not warrant a separate 
evaluation for each shoulder.  Service records showed pain 
complaints very close in time to the separation from service 
and the VA examiner confirmed painful motion soon after 
separation.  

The veteran's disability of the shoulders is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which assess basically evidence of 
limitation of motion as the primary rating criteria.  
Diagnostic Code 5201 and 5203 may be applied alternatively 
with the former providing for limitation of motion of the arm 
with incremental ratings from 20 to 40 percent.  Diagnostic 
Code 5003 also considers limitation of motion.  The rating 
scheme for limitation of motion is appropriate for the 
veteran's disability in view of the diagnosis for the 
shoulder symptomatology, degenerative joint disease.  38 
C.F.R. §§ 4.20, 4.21.  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 or impairment of the 
humerus under Diagnostic Code 5202 would be inapplicable in 
view of the findings on examinations since service. 

The Board observes that the VA examination did not find 
limitation of motion, as the range of motion was reported as 
normal but with pain.  Neither is it shown in subsequent 
medical reports of shoulder pain.  However, none of the 
reports indicate that the veteran's pain complaints were out 
of proportion to his symptoms.  

The Board notes that functional loss due to pain will be 
rated at the same level as the functional loss where motion 
is impeded.  Thus limitation of motion is not the sole 
prerequisite finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased initial 
evaluation is warranted based upon a separate rating for each 
shoulder.  The shoulder symptoms have not shown appreciable 
difference and, overall, but collectively do appear to 
support the percentage evaluation of 10 percent for each 
shoulder.  This would factor in work place performance which 
the veteran testified to under oath.  

In sales as he testified, he obviously must use the upper 
extremities and he has noted some compromise, albeit slight, 
in his working ability on account of the shoulders.  The 
examiner did not question the complained of pain and the 
report late in 1996 did not indicate he had weakness or 
fatigue.  The rating scheme does not require a mechanical 
application of the schedular criteria, and applying the 
rating schedule liberally as intended results in a 10 percent 
evaluation for each shoulder.  This rating recognizes 
symptomatic shoulders characterized by pain, but no 
appreciable weakness and fatigue that adversely impacts the 
veteran in activity that would likely occur in the workplace 
and warrant more than a 10 percent rating.  The Board must be 
mindful not to underrate a truly disabled claimant with a 
good work record such as the veteran.

Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case, and allows for 
more than the combined 10 percent rating under Diagnostic 
Code 5003 and 5010 based solely on X-ray evidence.  Applying 
the rating scheme, the minimum compensable evaluation for the 
joint is 10 percent in view of the interplay of §§ 4.40, 
4.59, but overall there appears to be no more than minimal 
functional impairment based on examination and his testimony. 

In summary, the VA examination and other competent evidence 
appears to have clearly addressed the veteran's complaints 
and reported objective manifestations likely related to the 
disability.  

In view of the foregoing, the Board concludes that the 
evidence more nearly approximates a 10 percent rating for 
each shoulder for the entire period of this appeal, which is 
approximately seven years at this point and which the Board 
believes can be equitably resolved on the record.  38 C.F.R. 
§ 4.7.  Clearly, the objectively confirmed manifestations 
would not support a higher initial evaluation under any 
rating scheme applicable on a facts found basis.  38 C.F.R. 
§§ 4.40 and 4.45 as they relate to pain and factors other 
than limitation of motion appear to support a 10 percent 
rating for each shoulder.  The disability from the workplace 
perspective appears to have been essentially consistent from 
the standpoint of functional impairment.  Thus, there is 
appreciable impairment from pain that complements the full 
range of motion for both shoulders that would place the 
evidence in favor of the claim for an initial rating of 10 
percent for each shoulder.  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The disability of the 
shoulders did not warrant consideration of staged ratings in 
view of facts specific to each shoulder.   The veteran 
through his substantive appeal sought a 20 percent rating 
based upon a separate evaluation of the shoulders, which the 
Board believes is the correct rating on a facts found basis.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993). 


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO in a March 2002 supplemental 
statement of the case has provided the regulation and 
discussed its application to the veteran's case.  



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability of the 
shoulders considered herein has not been shown to markedly 
interfere with employment, nor has it required frequent 
inpatient care.  Further, the RO has provided the veteran 
with the applicable regulation and directly addressed the 
matter.  No argument has been directed to an increased 
initial rating on an extraschedular basis.  Nor do his 
statements on appeal, as well as those of his representative, 
imply that extraschedular evaluation is sought in the spirit 
of the basic underlying claim for increased initial 
compensation benefits. Thus the Board finds that it is not 
material to the determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of his disability of the shoulders.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to an initial rating of 10 percent for 
degenerative joint disease of the left shoulder is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an initial rating of 10 percent for 
degenerative joint disease of the right shoulder is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

